Motion, insofar as it seeks leave to appeal from the Appellate Division’s September 14, 1995 order, dismissed upon the *867ground that that order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from so much of the Appellate Division’s June 20, 1995 order as affirmed Supreme Court’s August 31, 1994 judgment, dismissed upon the ground that that portion of the June 20, 1995 order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied, with $100 costs and necessary reproduction disbursements.
Judge Ciparick taking no part.